Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 3/1/2021. Claims 1, 7 and 14 have been amended. No claims have been cancelled or added. Claims 1-14 are pending.
Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The Applicant indicates that the claims are directed to the network gateway receiving the request from a mobile devices, measuring link performance metrics of the non-cellular network and also requesting observed network information for the mobile device and making a comparison of the quality of both the measured non-cellular network metrics and observed network and based on which has the highest quality either allowing the request to proceed to the cellular network (if the quality of the non-cellular wireless network link is greater) or alternatively, if the quality of the observed network is higher, rejecting the voice service request of the mobile device. The Examiner notes that comparison of this type is typically performed by mobile device, assuming the mobile device is a mult-RAT mobile device which also supports a non-cellular network technology such as Wi-Fi. Instead when considering the Applicants claims in light of the arguments and specification, it is clear that a network gateway such as a ePDG (evolved packet data gateway) is the network gateway which is responsible for performing all of the critical steps and operations indicated above and as claimed by the Applicant. [While the access point, hub or ePDG are all shown by the Applicant, however the Applicant’s disclosed EPDG is the only network gateway device described with enough detail to be capable of performing all of the operations claimed including the the rejection step. See the Applicant’s Specification as filed, Page 9, Lines 9-14 (Access Point) Page 13, Lines 1-20 (Hub) Page 25, Lines 1-13 (Note the ePDG, wherein the ePDG is the only device having support for being the network gateway capable of performing the rejection according to step s119 of Applicant’s Figure 10. Whereas the Access point and Hub are only described as having the capability to perform a drop operation as shown in the Applicant’s Figure 3, s17)]. This is what differs from the current art of record. The Examiner did make an obvious type rejection, pointing out that a network gateway may be a network server having client (mobile side) and server side applications running as a hybrid setup allowing it to serve as the network gateway which the Examiner maintains is a strong position, however the Applicant’s argument that the network gateway as claimed must explicitly conduct an operation of allowing the request to proceed to the cellular network if the quality of the non-cellular wireless network link is greater that the quality of an available observed network and also must rejection operation to reject the voice service request of a at least one mobile device if the quality of the at least one observed networks is higher than the current non-cellular wireless network link. The Examiner notes that while one of these conditional steps could have been rejected using an additional reference of support for the already applied prior art. The combination of both the conditional steps were being performed by the network gateway such as the ePDG could not be rejected at this time based on the prior art resulting from the Examiner’s search and all available supporting documentation yielded by the Examiner’s search. Therefore the Examiner finds that the claims are allowable over the prior art of record based on a search of the available Patent and Non-Patent Literature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cili et al. 2016/0316425 - Figures 5 and 7 depict the operation of the consideration and selection of which networks (WLAN or Cellular) will be used based on network parameters. Wherein the mobile device is responsible for performing the observation, consideration and making the determination of which connection (WLAN or LTE) to utilize which differs from the claimed invention of the instant application that utilizes a network device and explicitly rejects or allows continuation of the request based on the decided outcome of directly compared (non-cellular and observed cellular network metrics).
 
Palm et al. US 2017/0289894 - The mobile device itself performs the comparison and switching without the aid of a network gateway or network based server Figure 1-3 & 5-6, and also see ¶23-¶28).

Wilhoite et al. 2006/0116127 - HLR performs the comparison of signal quality measurements in ¶238 and the step of allowing the session request to voice services to continue are illustrated in Figures 1-3 and 6 but the expressed step of rejecting the request to voice services is not explicitly expressed. The HLR only denies the registration as per ¶238-¶241. Furthermore the idea of the HLR being a network gateway would also possibly be a contentious point. 

Lee et al. US 2014/0334465 - The UE in ¶80 is responsible for performing the comparison and it is also noted that the comparison is to a defined threshold and not directly between the non-cellular and observed quality metrics.



Yerrabommanahalli et al. US 2016/0183085 - The ePDG is utilized in conjunction with a serving call session control function (S-CSCF) which on does explicitly reject the mobile devices attempt at requesting access to voice serves through a requested acceptance of IMS registration. The key point in this reference which differs from the claimed invention is that the ePDG/S-CSCF determines whether to accept or reject an IMS registration for different services by the wireless communication device based on the wireless communication device's current/estimated geographic location [¶20].

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LONNIE V SWEET/               Primary Examiner, Art Unit 2467